441 F.2d 733
UNITED STATES of America Plaintiff-Appellee,v.Henry Mance JOHNSON, Defendant-Appellant.
No. 31051 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
May 10, 1971.

Barry Hess, Matranga, Hess & Sullivan, Roderick P. Stout, Mobile, Ala., for defendant-appellant.
C.S. White-Spunner, Jr., U.S. Atty., Irwin W. Coleman, Jr., Edward J. Vulevich, Jr., Asst. U.S. Attys., Mobile, Ala., for plaintiff-appellee.
Appeal from United States District Court, Southern District of Alabama; Sherrill Halbert, Senior District Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
On this appeal, the appellant asserts error by the District Court because: (1) a certain portion of a transcript of testimony by a witness at a preliminary hearing in which the appellant was not a party was excluded by the District Court; (2) the United States Attorney's office failed to locate a missing witness for the defense counsel; and (3) the District Court refused to continue the case because of the absence of this witness.


2
A perusal of the record in the case at hand shows no merit in any of appellant's contentions, and the District Court is hereby


3
Affirmed.


4
*Rule 18, 5th Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I.